In an action to set aside certain deeds, the appeal is from so much of an order as dismissed the second and third causes of action in the second amended complaint for insufficiency. Order modified so as to deny the motion to dismiss said causes of action. As so modified order, insofar as appealed from, affirmed, with $10 costs and disbursements to appellant. In our opinion, the third cause of action is sufficient (see Allen V. La Vaud, 213 N. Y. 322; Doheny v. Lacy, 168 N. Y. 213; Parish, v. Juckett, *780147 App. Div. 424 ; 2 Abbott’s Forms of Pleading [2d ed.], pp. 1948-1955). As the first and third causes of action are sufficient, the second is also sufficient (see Magonigle Trucking Go. v. Tambini, 302 N. Y. 617; Keller V. Levy, 265 App. Div. 723). Wenzel, Hallinan and Kleinfeld, JJ., concur; Nolan, P. J., and Ughetta, J., concur in result.